Citation Nr: 1823989	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for service-connected left knee disability (evaluated as degenerative joint disease, right knee (previously evaluated as right knee with osteoarthritis)). 

2.  Entitlement to a rating in excess of 10 percent disabling for service-connected right knee disability (evaluated as left knee strain with degenerative changes). 

3.  Whether new and material has been submitted in order to reopen a claim for service connection for degenerative arthritis of the thoracolumbar spine (previously claimed as degenerative disc disease of the spine and arthritis) as secondary to degenerative joint disease, right knee (previously evaluated as right knee osteoarthritis), and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1954 to January 1956 and from February 1957 to August 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and January 2018 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for a left knee disability (which was characterized as left knee strain with degenerative changes) and for a disability rating greater than 10 percent for a right knee disability (which was characterized as degenerative joint disease, right knee (previously evaluated as right knee with osteoarthritis)).  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in June 2009.  

A videoconference Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.  Furthermore, the January 2018 rating decision, inter alia, found that the Veteran's claim for service connection for degenerative arthritis of the thoracolumbar spine had been reopened, but continued to deny the claim.  

In March 2011, October 2014, October 2016, and in March 2017 the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its March 2011 remand, the Board directed that the AOJ schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  This examination occurred in August 2011.  In its October 2014 remand, the Board directed the AOJ to attempt to obtain the Veteran's updated treatment records and his Social Security Administration (SSA) records.  The treatment records subsequently were associated with the Veteran's claims file and the AOJ documented its attempts to obtain the Veteran's SSA records.  In November 2014, SSA responded that the Veteran's medical records had been destroyed.  In its October 2016 remand, the Board directed that the AOJ schedule the Veteran for an updated examination which complied with the Court's decision in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This examination occurred in November 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2015 and 2017, the Board denied the Veteran's claims.  The Veteran, through an attorney, appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the Board's March 2015 decision in April 2016 and the March 2017 decision in October 2017.

As previously noted, in the January 2018 rating decision, the RO continued the Veteran's 10 percent ratings for his service-connected right knee degenerative joint disease and his service-connected left knee strain with degenerative changes, confirmed and continued to deny the Veteran's claim for service connection for degenerative arthritis of the thoracolumbar spine, and found no clear and unmistakable error in the prior examinations.  The Veteran expressed his disagreement with the RO's continued denial of his low back claim in his February 2018 notice of disagreement.  However as will be discussed in the remand portion below, the RO has not issued a statement of the case (SOC), as such the claim for whether new and material evidence has been submitted in order to reopen a claim for service connection for degenerative arthritis of the thoracolumbar spine must be remanded in order to afford the Veteran a SOC on the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran's claims for increased rating for his right and left knee disabilities were already on appeal at the time of the January 2018 rating decision and therefore properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed that his bilateral knee disabilities are far worse than the currently assigned 10 percent ratings.  The Veteran has alleged that he requires assistive devices in order to walk and that he has suffered several episodes of instability.  The Board notes that the Veteran has undergone numerous VA examinations throughout the life of his appeal.  However, for the below noted reasons the Board finds that a clarification opinion is needed to determine the nature and severity of the Veteran's bilateral knee disabilities.  The Board notes that the Veteran testified in his May 2010 Board hearing that he suffered instability in his knees and that he required a brace in order to ambulate.  Furthermore, in the Veteran's November 2016 and October 2017 VA examinations, the examiners noted that the Veteran required a cane and a walker in order to walk.  They noted that the Veteran could not take more than a few steps without his assistive devices.  However, the December 2017 examiner found that the Veteran did not use any assistive devices.  Furthermore, the December 2017 examiner found that the Veteran's condition had worsened, however the clinical examination results did not reflect such.  Range of motion testing conducted at the October 2017 examination reflected that the Veteran's right knee flexion was from 0 to130 and extension was 130 to 0 and his left knee flexion was 0 to110 and his extension was 110 to 0.  Two months later at the December 2017 examination, range of motion testing revealed that the Veteran's right knee flexion was 0 to 130 and his extension was 130 to 0 and his left knee flexion was 0 to 125 and his extension was 125 to 0.  Therefore, due to the inconsistencies, the Board finds that a clarification opinion should be obtained.  

As noted in the Introduction, the January 2018 decision, inter alia, confirmed and continued to deny the Veteran's claim for service connection for degenerative arthritis of the thoracolumbar spine.  Thereafter, in February 2018, the Veteran entered a notice of disagreement as to the claim.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon, 12 Vet. App. at 238.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records. 

2.  Provide the Veteran with a SOC regarding the issue of whether new and material evidence has been received in order to reopen a claim for service connection for degenerative arthritis of the thoracolumbar spine and if so whether service connection is warranted.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  Obtain an updated VA examination and clarification opinion to determine the nature and severity of the Veteran's service-connected bilateral knee disabilities.  Specifically, the examiner should note the Veteran's allegations of instability as well as his need for assistive devices.  Furthermore, the examiner should clarify the discrepancies between the October and December 2017 examinations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




